Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended claims 1, 7-18, 25-26 and 38-40 (dated 09/10/2020) are pending in this application and are now under consideration for examination. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a CON of PCT/US2018/040193 filed on 06/29/2018, which claims the benefit of priority under 35 U.S.C. 119(e) to the US Provisional application: 62/527,482 filed on 06/30/2017. 
Information disclosure statement
The information disclosure statements (IDS) submitted on 04/07/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 7-18, 25-26 and 38-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhatia et al, (Appl Microbiol Biotechnol (2005) 66: 527-535) and further in view of Pandey et al., (J. Ferment. Bioeng., Vol. 80, No. 5, 446-453, 1995), Ko et al., (Appl Microbiol Biotechnol., (2013) 97: 8151-8161), Nakano et al., (J. Ferment. Bioeng., Vol. 85, No. 2, 162-168, 1998), Ohta et al., (J. Appl. Glycosci., 57, 199-209 (2010)) and De Schutter et al., (UniProtKB/TrEMBL, Acc.# C4R6L7 and C4R6P9 amino acid sequences having 100% sequence identities to SEQ ID NO: 1 and SEQ ID NO: 3 of the instant invention and annotated as beta-glucosidase).
Claims 1, 7-18, 25-26 and 38-40 are directed a method of altering the glycosylation any steviol glycoside (genus of structures), said method comprising: (a) exposing a first steviol glycoside to any Pichia sp., beta-glucosidase (genus of unlimited and undefined structures obtained from a genus of cells; as in claims 1, 7, 18 and 38-40); said steviol glycoside is rubusoside … Reb A (as in claims 7-17); and said beta-glucosidase has an amino acid sequence that has at least 90% identity to SEQ ID NO: 1 and 95% identical to SEQ IDF NO: 3 (as in claims 25-26).
Regarding claims 1 and 38, Bhatia et al, (Appl Microbiol Biotechnol (2005) 66: 527-535) teach Pichia sp., endogenously comprise beta-glucosidase II with hydrolytic activity on sophorose and -linked oligosaccharides and suggest the use of said enzyme in -glycosides, said enzymatic methods lead to synthesis of compounds with high regio- and stereo-selectivity and useful in various biotechnological applications such as synthesis of disaccharides, oligosaccharides and alkyl and terpenyl glycosides and structural analysis of glycosides  (cols. 1-2, page 527; col. 2, page 534); including isolation and expression of said encoding gene and heterologous/recombinant expression in E. coli, lysing of said recombinant E. coli and assaying for beta-glucosidase II enzyme activity obtained from said cells and the use of said beta-glucosidase II in the hydrolysis of glycosides (see Abstract; cols. 1-2, page 527;  Discussion; and entire document).
Similarly, regarding claims 1 and 38, Pandey et al., (J. Ferment. Bioeng., Vol. 80, No. 5, 446-453, 1995) also teach Pichia sp., endogenously comprise beta-glucosidase and having hydrolytic activity on a wide range of aryl -glycosides and aryl -linked disaccharides (Abstract; and entire document); including isolation and expression of said encoding gene and heterologous/recombinant expression in E. coli, lysing of said recombinant E. coli and assaying for beta-glucosidase enzyme activity obtained from said cells and the use of said beta-glucosidase in the hydrolysis of glycosides (TABLE 1, page 451; and entire document).
However, Bhatia et al, and Pandey et al., (supra) are silent regarding said steviol glycoside is a … rubusoside …Reb A (as in claims 7-18); said beta-glucosidase has an amino acid sequence that has at least 90% identity to SEQ ID NO: 1 and 95% identical to SEQ IDF NO: 3 (as in claims 25-26); and production of steviol and steviolbioside (as in claims 39-40).    
7-18 and 39-40, analogous art, Ko et al., (Appl Microbiol Biotechnol., (2013) 97: 8151-8161) advantageously teach that there are structural differences in steviol glycosides, said structural differences impart the glycoside(s) relative sweetness and quality of taste (col. 2, page 8153) and the use of beta-glucosidase in the optimal production of steviol from stevioside and the structures of rubusoside …steviolbioside …Reb A… Reb E including beta-glucosidases that hydrolyze -glucosidic linkage of 19-carboxyl group of steviol glycosides (Fig. 1, page 8152) and describe a multi-functional beta-glucoside enzyme hydrolyzing 13-hydroxyl group and one glucosyl residue at the 19-carboxyl group (col. 2, page 8152 to col 1-2, page 8153)  and use of various beta-glucoside enzymes altering the glycosylation of steviol glycosides (Fig. 2, page 8153; Table 2, page 8155; Fig. 6, page 8157) and methods for determining the release of glucose from stevioside (entire document); optimization of conditions for the production of steviol and stevioside of interest including the use of enzymes with pectinase and -galactosidase activities for the production of desired steviol glycoside (col. 2, page 8152; Discussion; and entire document).
Similarly, regarding claims 7-18 and 39-40, analogous art, Nakano et al., (J. Ferment. Bioeng., Vol. 85, No. 2, 162-168, 1998) also provide teaching, suggestion and motivation for screening of activities of a beta-glucosidases of interest i.e., enzymes with  hydrolysis activity towards glucosyl ester linkages at site 19 and said teaching involved testing for activity of said reference beta-glucosidase on many substrates and analysis methods including Nuclear magnetic resonance (NMR) to determine the cleavage site   (see Abstract; TABLE 2, page 165; Fig. 6, page 167; and entire document).  
7-18 and 39-40, analogous art, Ohta et al., (J. Appl. Glycosci., 57, 199-209 (2010)) teach isolation and characterization of various steviol glycosides including the structures of glycosides of interest as claimed in the instant invention to a skilled artisan (see Abstract; Fig. 1, page 200; Table 4, page 204; and entire document).
Regarding claims 25-26, De Schutter et al., disclose the structural and functional elements of the instant invention: UniProtKB/TrEMBL, Acc.# C4R6L7 and C4R6P9 amino acid sequences having 100% sequence identities to SEQ ID NO: 1 and SEQ ID NO: 3 of the instant invention and annotated as beta-glucosidase (see provided sequence alignments).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Bhatia et al, and Pandey et al., and utilize the beta-glucosidase (structural and functional elements) as disclosed in the teachings of De Schutter et al., and employ the analytical methods of Ko et al., Nakano et al., and Ohta et al., to obtain a beta-glucosidase with the desired biochemical characteristics for altering the glycosylation pattern of steviol glycoside and as claimed in the instant method/invention with desired biochemical properties and for producing steviol glycosides with desired structure and having the desired relative sweetness and quality of taste. The expectation of success is high, because Bhatia et al, Pandey et al., Ko et al., Nakano et al., Ohta et al., and De Schutter et al., teach, suggest and provide motivation for the claimed method/instant invention and also disclose the structural and functional information i.e., beta-glucosidase polypeptides having 100% sequence identity 
Hence, the cited references render claims 1, 7-18, 25-26 and 38-40 prima facie obvious to one of ordinary skill in the art when one applies the Teaching, Suggestion and Motivation (TSM) test under the rationale for arriving at a conclusion of obviousness as suggested by the KSR ruling. The combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the claimed invention. 
Therefore, claims 1, 7-18, 25-26 and 38-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhatia et al, (Appl Microbiol Biotechnol (2005) 66: 527-535) and further in view of Pandey et al., (J. Ferment. Bioeng., Vol. 80, No. 5, 446-453, 1995), Ko et al., (Appl Microbiol Biotechnol., (2013) 97: 8151-8161), Nakano et al., (J. Ferment. Bioeng., Vol. 85, No. 2, 162-168, 1998), Ohta et al., (J. Appl. Glycosci., 57, 199-209 (2010)) and De Schutter et al., (UniProtKB/TrEMBL, Acc.# C4R6L7 and C4R6P9 amino acid sequences having 100% sequence identities to SEQ ID NO: 1 and SEQ ID NO: 3 of the instant invention and annotated as beta-glucosidase).
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652